Appellant insists that we are mistaken in concluding that appellant was intoxicated at the time of the collision which directed attention to appellant. A further consideration of the evidence does not lead us to believe we were in error. The evidence does not affirmatively show that any witness testified that appellant's "breath carried the odor of whisky" at the time of his arrest, and the statement to such effect in our original opinion is withdrawn. The car which appellant was alleged to have been driving bore the odor of whisky, some having been spilled in the car. The car is shown to have been driven by appellant, and when referred to as "his" car we had reference to that fact.
We are confirmed in our opinion that the jury was justified in finding that appellant was intoxicated.
The motion for rehearing is overruled.
Overruled.